EXHIBIT 10.2
 
Third Amendment to the Terms & Conditions Regarding the Appointment of Mr.
Vandoorn as Chief Technology Officer


This third amendment to Terms & Conditions Regarding the Appointment of Mr.
Vandoorn as Chief Technology Officer (the "Third Amendment"), made as of
February 15, 2018, by and between Vishay Capacitors Belgium N.V., a Belgian
company ("Vishay Belgium") and Johan Vandoorn ("Executive") (collectively, the
"Parties").


WHEREAS, Executive is providing services to Vishay Belgium and is a Party to the
Terms & Conditions Regarding the Appointment of Mr. Vandoorn as Chief Technology
Officer (the "Terms & Conditions") made between the Parties dated January 16,
2012, as amended by the Amendment as of March 4, 2014 and the Second Amendment
as of March 3, 2015.


WHEREAS, Vishay Belgium and Executive may amend the Terms & Conditions by mutual
agreement in writing; and


WHEREAS, Vishay Belgium and Executive desire to amend the Terms & Conditions as
set forth in this Third Amendment.


   NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:


1.
Clause 2 of the Terms & Conditions ("Duration") is hereby deleted and replaced
with the following:



Clause 2 – Definitions


2.1.
 "Cause" means any of the following:



(a)
Executive's conviction of a felony or any other crime involving moral turpitude
(whether or not involving Vishay and/or its subsidiaries);



(b)
any act or failure to act by Executive involving dishonesty, fraud,
misrepresentation, theft or embezzlement of assets from Vishay and/or its
subsidiaries; or



(c)
Executive's (i) willful and repeated failure to substantially perform his duties
under the Terms & Conditions (other than as a result of total or partial
incapacity due to physical or mental illness or injury) or (ii) willful and
repeated failure to substantially comply with any policy of Vishay and/or its
subsidiaries applicable to Executive; provided, however, that a termination
pursuant to this clause (c) will not become effective unless Executive fails to
cure such failure to perform or comply within twenty (20) days after written
notice thereof from Vishay Belgium.



For avoidance of doubt, a termination due to a condition entitling Executive to
long-term disability benefits under a Vishay plan will not constitute a
termination without Cause.


2.2.
"Change in Control" has the meaning defined in the Stock Incentive Program and
for avoidance of doubt refers to a change in control of Vishay.



2.3.
"Good Reason" means:



(a)
Without Executive's express written consent, the occurrence of any of the
following events:



(i)
any material and adverse change in Executive's titles, offices, duties, or
responsibilities (including reporting responsibilities) with respect to Vishay
Belgium or Vishay from those set forth in the Terms & Conditions, as amended
from time to time;



(ii)
a material reduction in Executive's annual Fixed Fee (as the same may be
increased from time to time);



(iii)
relocation of Executive's principal place of provision of services by more than
50 kilometers from [Address Redacted] (excluding for this purpose reasonable
travel from time to time); or



(iv)
a material breach of the Terms & Conditions, as amended from time to time, by
Vishay Belgium;



provided however, that none of the foregoing events or conditions will
constitute Good Reason unless Executive provides Vishay Belgium with written
objection to the event or condition within 30 days following the initial
occurrence thereof, Vishay Belgium does not reverse or otherwise cure the event
or condition within 30 days of receiving that written objection, and Executive
resigns within 90 days following the expiration of that cure period.



--------------------------------------------------------------------------------

(b)
In addition, if there occurs a Change in Control that also constitutes a "change
in control event" as described in Treas. Reg. § 1.409A-3(i)(5)(i), then solely
for the 12 month period beginning four months after that "change in control
event," any resignation by Executive (other than a resignation when Cause
exists) will constitute a resignation for Good Reason solely for purposes of
Clause 13.2(a).



2.
Clause 7.4 of the Terms & Conditions ("Fees and benefits") is hereby deleted and
replaced with the following:




7.4.
For each fiscal year ending both during the term and prior to the time of that
notice of termination is given by either party, Executive shall be eligible to
earn an annual performance bonus ("Bonus"), payable in cash, with a target and
maximum opportunity equal to 100% of his Fixed Fee. The actual amount of the
Bonus payable to Executive shall be determined by the Compensation Committee,
and shall be based upon the achievement of certain corporate and/or individual
performance goals to be established by the Compensation Committee in its sole
discretion.



3.
The last sentence of subparagraph (a) of Clause 7.7 of the Terms & Conditions
("Fees and benefits") is hereby deleted and replaced with the following:




(a)
[…] Subject to Clause 7.7(b) and (e), the RSUs and PBRSUs shall vest on January
1 of the third year following their grant, provided that, in the case of the
PBRSUs, only to the extent the performance criteria applicable to PBRSUs are
realized.



4.
Subparagraph (b) of Clause 7.7 of the Terms & Conditions ("Fees and benefits")
is hereby deleted and replaced with the following:




(b)
With respect to the equity awards granted to Executive before January 1, 2017,
the RSUs shall immediately vest in full and the PBRSUs shall vest in accordance
with their normal schedule and criteria upon (i) termination of the Appointment
by Vishay Belgium without Cause, (ii) termination of the Appointment by
Executive for Good Reason; or (iii) the death or disability of Executive. For
the purpose of this Clause, disability means a disability entitling Executive to
long-term disability benefits under a plan of Vishay Belgium or any other
company of the Vishay group.



5.
A subparagraph (e) is hereby added to Clause 7.7 of the Terms & Conditions
("Fees and benefits"):




(e)
With respect to the equity awards granted to Executive on or after January 1,
2017 and prior to the date of entry into force of this Third Amendment, and
equity awards granted to Executive pursuant this Clause 7.7, if Executive's
service ceases due to (i) termination by Vishay Belgium without Cause, (ii)
resignation by Executive with Good Reason (or for any reason after Executive
attains age 62, unless Cause then exists), or (iii) his death or disability,
then subject in each case (other than death) to Executive's execution of a
release of claims in favor of Vishay and its subsidiaries and affiliates in
accordance with Clause 13.2(c), any service-based vesting criteria applicable to
such equity awards will be deemed satisfied and any performance-based vesting
criteria applicable to such equity awards will remain in effect. For the purpose
of this Clause, disability means a disability entitling Executive to long-term
disability benefits under a plan of Vishay Belgium or any other company of the
Vishay group.



6.
Clause 13 of the Terms & Conditions ("Termination") is hereby deleted and
replaced with the following:



Clause 13 – Termination


13.1.
Termination.



   Executive's service with Vishay Belgium may be terminated by Executive or by
Vishay Belgium for any or no reason.


13.2.
Compensation Upon Termination.



(a)
Termination by Vishay Belgium without Cause; Termination by Executive With Good
Reason.  In the event Executive's service with Vishay Belgium is terminated by
Vishay Belgium without Cause or by Executive with Good Reason, Executive shall
be entitled to the following:



(i)
A lump sum cash payment equal to all accrued Fixed Fee and unpaid expense
reimbursement, such payment to be made within 15 days after the effective date
of termination.



(ii)
Payment of any otherwise earned but unpaid Bonus for any fiscal year ending
prior to the effective date of termination, payable in the same manner and at
the same time as such Bonus would have been paid in the absence of such
termination.



(iii)
Payment of a pro-rata Bonus for the fiscal year in which the effective date of
termination occurs, determined and paid in the same manner and at the same time
as such Bonus would have been determined and paid in the absence of such
termination. The proration of such Bonus will be determined based on the number
of days of the applicable fiscal year that have transpired prior to the
effective date of termination relative to the total number of days contained in
that fiscal year.




--------------------------------------------------------------------------------

(iv)
Continued payment of Executive's then current gross Fixed Fee from the effective
date of termination until the third anniversary of the effective date of
termination, to be paid in equal installments in accordance with Vishay Belgium
standard payroll practices, as in effect from time to time, but no less
frequently than monthly, and which shall commence in accordance with Clause
13.2(c); provided, however, that if such termination without Cause or
resignation for Good Reason occurs within 16 months following a Change in
Control that also constitutes "change in control event" described in Treas. Reg.
§ 1.409A-3(i)(5)(i), the amounts otherwise payable under this Clause (iv) will
instead be paid in a single lump sum at the time specified in Clause 13.2(c).



(v)
All rights that Executive is entitled to under the terms of Vishay Belgium's
benefit plans or arrangements (other than severance benefit plans).



(b)
Termination for any other reason (including for Cause). In the event Executive's
service with Vishay Belgium is terminated for any reason other than as specified
in Clause 13.2(a), Executive shall be entitled to (i) a lump sum cash payment
equal to all accrued Fixed Fee and unpaid expense reimbursement, such payment to
be made within 15 days after the effective date of termination; (ii) all rights
that Executive is entitled to under the terms of Vishay Belgium's benefit plans
or arrangements; and (iii) in the case of cessation of services due to
Executive's death or disability, the Bonus payments described above in Clauses
13.2(a)(ii) and (iii); provided, in the case of cessation due to disability,
such Bonus payments will be conditioned on Executive's execution of a release of
claims in favor of Vishay and its subsidiaries and affiliates in accordance with
Clause 13.2(c). For the purpose of this Clause, disability means a disability
entitling Executive to long-term disability benefits under a plan of Vishay
Belgium or any other company of the Vishay group.



(c)
Release.  Notwithstanding any provision of the Terms & Conditions, as amended
from time to time, (i) Executive shall not be entitled to receive any payments
pursuant to Clauses 13.2(a)(ii), (iii) and (iv) unless Executive has executed
and delivered to Vishay Belgium a release of all claims in the form prescribed
by Vishay Belgium ("Release"), and such Release becomes irrevocable within 60
days following the effective date of termination, and (ii) Executive shall be
entitled to receive such payments only so long as Executive has not breached the
provisions of Clause 13.3 hereof. The severance benefits described in Clauses
13.2(a)(ii), (iii) and (iv) will be paid or begin to be paid, as applicable, as
soon as practicable after the Release becomes irrevocable (or, in the case of
the payments described in Clauses 13.2(a)(ii) and (iii), at such later time as
such Bonuses would have otherwise been payable in the absence of such
termination).



13.3.
Non-Compete.



(a)
During the term of the Appointment and until the first anniversary of the
termination date, Executive agrees that he will not, directly or indirectly, (i)
own, manage, operate, join, control, participate in, invest in or otherwise be
connected or associated with, in any manner, any business anywhere in the world
that is engaged in any business activities to the extent Vishay or any
subsidiary of Vishay is engaged in such activities or has significant plans to
enter into such activities on the date of termination of the Appointment; (ii)
solicit any customer of Vishay or its subsidiaries; hire or solicit for
employment any person who within the preceding three (3) months was an officer,
director or employee of Vishay or its subsidiaries, or encourage anyone to
terminate employment with Vishay or its subsidiaries; seek to persuade any
customer of Vishay or its subsidiaries to cease to do business or reduce
business with Vishay or its subsidiaries; or (iii) interfere in any manner in
the relationship of Vishay or its subsidiaries with any third person.



(b)
Executive agrees that the restrictive covenants herein are reasonable in light
of his responsibilities and undertaken in consideration of the benefits provided
to him under the Appointment; and such restrictive covenants are reasonably
necessary to protect the legitimate interest of Vishay. Executive acknowledges
that it is impossible to measure in money the damages that will accrue in the
event he breaches any of the restrictive covenant contained in this Terms &
Conditions and that any such damages would be inadequate and insufficient.
Therefore, if Executive breaches any restrictive covenant therein, Vishay shall
be entitled to an injunction restraining him from violating such restrictive
covenant. If any of the restrictive covenants contained herein are judicially
deemed to be unenforceable, Executive agrees that the court shall revise the
restrictive covenants to the extent required in order to render such
restrictions enforceable.



7.
The amendments to the Terms & Conditions made by this Third Amendment shall be
effective as of February 15, 2018.



8.
Except as set forth in this Third Amendment, all other terms and conditions of
the Terms & Conditions shall remain unchanged and in full force and effect.



9.
This Third Amendment will be executed in two counterparts, each of which shall
for all purposes be deemed to be an original.




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Parties hereto has causes this Third Amendment
to be executed in its name and on its behalf, on the date(s) indicated below.


Date: February 15, 2018
VISHAY CAPACITORS BELGIUM N.V.:
 
  
/s/ Hans Labeeuw
By:
Name: Hans Labeeuw
Title: Managing Director
   
Date: February 15, 2018
 
EXECUTIVE:
 
 
  
/s/ Johan Vandoorn
Johan Vandoorn





